UNPUBLISHED ORDER
                  Not to be cited per Circuit Rule 53



         United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604

                            February 14, 2006

                                 Before

                   Hon. William J. Bauer, Circuit Judge

                   Hon. Diane P. Wood, Circuit Judge

                   Hon. Ann Claire Williams, Circuit Judge


UNITED STATES OF AMERICA,                 ]   Appeals from the United
         Plaintiff-Appellee,              ]   States District Court for
                                          ]   the Northern District of
Nos. 04-1176, 04-1231                     ]   Illinois, Eastern
     and 04-2009               v.         ]   Division.
                                          ]
ZACHARY JENKINS, KEVIN REED               ]   No. 02 CR 236
and ANTOINE HILL,                         ]
         Defendants-Appellants.           ]   Elaine E. Bucklo, Judge.


                             O R D E R

     We ordered a limited remand pursuant to United States v.
Paladino, 401 F.3d 471 (7th Cir. 2005), to determine whether
the district court would have imposed the same sentences on
Kevin Reed, Antoine Hill and Zachary Jenkins had it understood
that the Sentencing Guidelines were advisory. In an order
dated December 15, 2005, the district judge determined that
she “would not have imposed a sentence of 360 months
imprisonment on either Kevin Reed or Antoine Hill.” In a
separate order issued the following day, the district judge
concluded that she would have imposed the same sentence on
Zachary Jenkins, finding that “[t]he Guideline sentence
reasonably takes into account his role as a supplier of drugs,
his background, the need for deterrence and punishment and the
other factors required to be considered under 18 U.S.C. sec.
3553.”
Nos. 04-1176, 04-1231 and 04-2009                       Page 2


     The parties were invited to file simultaneous memoranda
addressing the appropriate disposition of these appeals in
light of the district court’s determinations. Everyone except
Kevin Reed responded.

     The government suggests that the sentences of Reed and
Hill should be vacated and their cases remanded to the
district court for resentencing as that court has requested,
and Hill concurs. We agree that this disposition is
appropriate.

     Jenkins argues that the district judge’s explanation as
to his sentence is inadequate under United States v.
Cunningham, 429 F.3d 673 (7th Cir. 2005), which precludes
affirming a district court’s sentence when the record does not
provide adequate assurance that the judge has given meaningful
consideration to the § 3553(a) factors. The government, on
the other hand, claims that the district judge properly
responded to our order. We agree that the district judge’s
response to our limited remand was terse, and that a fuller
explanation would have been desirable. But as we said in
United States v. Brock, No. 03-2279, slip op. at 14 (7th Cir.
January 9, 2006), “Although it is preferable that a district
court give a thorough explanation of its consideration of [the
§ 3553(a)] factors in its order on remand, this is not
mandated.” We are satisfied here that the district court
adequately considered Jenkins’ arguments and the relevant §
3553(a) factors from our review of the record and see no
reason why Jenkins’ sentence would be deemed unreasonable in
post-Booker practice. Accordingly,

     IT IS ORDERED that the sentences of Reed and Hill are
VACATED and their cases are REMANDED to the district court for
resentencing, and that the sentence of Jenkins is AFFIRMED.